J-S44017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.V.S., A MINOR,      IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee



APPEAL OF: J.S., FATHER

                     Appellant                No. 335 EDA 2017


           Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000708-2016, CP-51-DP-0002513-2014,
                        FID: 51-FN-002315-2014


IN THE INTEREST OF: J.H.G., A MINOR,      IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee



APPEAL OF: J.S., FATHER

                                              No. 339 EDA 2017


           Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000709-2016, CP-51-DP-0002516-2014,
                        FID: 51-FN-002315-2014


IN THE INTEREST OF: A.R.G., A MINOR,      IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee



APPEAL OF: J.S., FATHER

                                              No. 344 EDA 2017
J-S44017-17




           Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000710-2016, CP-51-DP-0002515-2014,
                        FID: 51-FN-002315-2014


IN THE INTEREST OF: A.B.G., A MINOR,      IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee



APPEAL OF: J.S., FATHER

                                              No. 351 EDA 2017


           Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000711-2016, CP-51-DP-0002514-2014,
                        FID: 51-FN-002315-2014


IN THE INTEREST OF: N.S., A MINOR,        IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA
                     Appellee



APPEAL OF: J.S., FATHER

                                              No. 357 EDA 2017


           Appeal from the Decree Entered December 19, 2016
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0001180-2016, CP-51-DP-0002519-2014,
                        FID: 51-FN-002315-2014


BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.




                                -2-
J-S44017-17


MEMORANDUM BY SHOGAN, J.:                               FILED JULY 21, 2017

       J.S. (“Father”) appeals from the decrees involuntarily terminating his

parental rights to his five children: A.R.G. (born December of 2003), J.V.S.

(born March of 2005), J.H.G. (born August of 2006), A.B.G. (born February

of 2011), and N.S. (born September of 2014) (collectively, “the Children”).1

After careful consideration, we affirm.

       The trial court set forth the following findings of fact in its opinion to

this Court:

             On August 23, 2006, the family became known to [DHS]
       through a General Protective Services (GPS) report alleging that
       Mother had recently given birth to J.H.G. and that J.H.G. had
       been delivered by a midwife at Mother’s house.           The GPS
       [report] alleged that Mother refused to take J.H.G. to the
       hospital for an examination because Mother did not want to pay
       medical fees. On November 14, 2006, DHS received a GPS
       [r]eport which alleged that another child [J.S.] had language and
       motor delays and was left unattended in a crib for extended
       periods of time. The GPS [r]eport also alleged that Mother had
       made no plans to make areas of her house safe for J.H.G.

             On October 24, 2014, DHS received a GPS report alleging
       that another child “F.J.W.” was not receiving appropriate
       supervision from Mother. . . . This GPS report also alleged that
       F.J.W. was not attending school, and was often left alone to
       supervise his siblings.


____________________________________________


1
   J.K.G., a/k/a J.G. a/k/a J.S. (“Mother”) is the biological mother of the
Children and of F.J.W. (born December of 2001), who is Father’s stepson.
Mother appealed the decrees terminating her parental rights to F.J.W. and
the Children at 146 EDA 2017, 147 EDA 2017, 148 EDA 2017, 149 EDA
2017, 150 EDA 2017, and 151 EDA 2017. We address Mother’s appeals in a
separate memorandum.



                                           -3-
J-S44017-17


            On Friday October 24, 2014, DHS visited the family’s
     home. DHS learned that F.J.W., J.S., and A.R.G. were home
     alone and summoned the police. Mother arrived at the house
     one hour after DHS entered the home. DHS observed the house
     to be in a deplorable condition. There was a large hole in the
     ceiling and the house smelled of cat urine. DHS learned that six
     children slept on one mattress that was dirty and covered with
     cat feces and urine. Dirty laundry was strewn throughout the
     house in piles up to the ceiling. The house was infested with
     bugs. DHS learned that Mother and father “J.S.” . . . had
     another child named [V.S.] who died from carbon monoxide
     poisoning in 2009. DHS immediately obtained an Order of
     Protective Custody (“OPC”) for the Children. The Children were
     transported to the Children’s Hospital of Philadelphia (“CHOP”).
     It was determined at CHOP that N.S. had an enlarged head and
     no record of immunizations. Furthermore, there was no record
     of the Children receiving any immunizations since the year 2009.
     During a medical examination it was discovered that A.R.G. had
     a severe case of head lice and significant ear pain. On October
     25, 2014, F.J.W. and A.R.G. were placed together in a separate
     foster home from their siblings. It was also learned that F.J.W.,
     J.S., [and] A.R.G. were inconsistent with school attendance. On
     February 2, 2015, the Community Umbrella Agency (“CUA”)
     Asociacion De Puertorriquenos En Marcha (“APM”) held a Single
     Case Plan (“SCP”) meeting. The goal identified for the Children
     was to return to Mother [and J.S. (Father)]. Parents were asked
     to clean their home. On November 14, 2014, an adjudicatory
     hearing was held before the Honorable Jonathan Irvine. The
     Children were adjudicated dependent. On March 20, 2015, CUA
     revised the SCP. The goal for the Children was to return to
     parents. The goal[s] for parents [were] (1) to clean the house;
     (2) to keep all supervised visits; (3) to attend the Achieving
     Reunification Center (“ARC”) program; (4) to explore new
     suitable housing; (5) to attend CEU [Clinical Evaluation Unit]
     appointments; [and] (6) to receive a Parenting Capacity
     Evaluation (“PCE”).

            At a permanency review on September 10, 2015, it was
     testified that child J.S. has been diagnosed with autism. Child
     A.B.G. was diagnosed with Adjustment Disorder. Child F.J.W.
     was also diagnosed with autism. At that time, Mother was not
     cooperating with mental health treatment. However, . . . Father
     had completed parenting education classes at the ARC program.
     On December 8, 2015, A PCE was conducted for each parent. In

                                   -4-
J-S44017-17


       summary, the PCE report stated that . . . Father failed to grasp
       [his] responsibilities to [the] Children.

Trial Court Opinion, 3/10/17, at 3–5 (internal citations omitted).

       The Department of Human Services (“DHS”) filed petitions to

terminate Father’s parental rights to his five children on August 8, 2016.

The trial court held a hearing on December 19, 2016, at which Father was

present and represented by counsel. After receiving testimony and exhibits,

the trial court found clear and convincing evidence to involuntarily terminate

Father’s parental rights to the Children pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b). The trial court also changed the permanency goals for

the Children to adoption.         Father filed the instant appeal and a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).2

       On appeal, Father presents the following questions for our review:

       1.     Did the court err or abuse its discretion when terminating
              Father’s parental rights under §2511(a) when Father has
              performed substantially his duties such as required by his
              plan, met most of his goals under the plan and satisfied
              the requirements of §§ (a)(1),(2),(5) and (8) under the
              totality of the circumstances; and, therefore, terminating
              Father’s parental rights on non competent [sic] or
              insufficient evidence?


____________________________________________


2
   Although Father’s notices of appeal refer to the termination decrees and
the goal-change orders, Father did not raise any issues involving the goal-
change orders in his Pa.R.A.P. 1925(b) statement. Therefore, we conclude
that Father has waived any challenge to the goal-change orders. See In re
L.M., 923 A.2d 505, 509 (Pa. Super. 2007) (explaining that failure to include
issue in Rule 1925(b) statement results in waiver).



                                           -5-
J-S44017-17


      2.    Did the court err or abuse its discretion when terminating
            Father’s parental rights under §2511(b) without doing an
            analysis of the emotional needs of the Children, and
            therefore, terminating Father’s parental rights on non
            competent [sic] or insufficient evidence?

Father’s Brief at 2 (italicization omitted).

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101–2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention


                                       -6-
J-S44017-17


     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

need agree with the trial court as to only one subsection of Section 2511(a),

as well as 2511(b), in order to affirm an involuntary termination order. In

re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

     Here, the trial court terminated Father’s parental rights under Section

2511(a)(1), (2), (5), (8), and (b). We analyze the trial court’s decision to

terminate under Section 2511(a)(2) and (b), which provide as follows:

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                   * * *

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                   * * *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

                                    -7-
J-S44017-17


23 Pa.C.S. § 2511(a)(2) and (b). We have held that:

      [i]n order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

            The grounds for termination due to parental incapacity that
      cannot be remedied are not limited to affirmative misconduct. To
      the contrary, those grounds may include acts of refusal as well
      as incapacity to perform parental duties.

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

(reformatted; citations and internal quotation marks omitted).

      Father first challenges the termination of his parental rights because

“there was no repeated incapacity to satisfy §2511(a)(2). Father’s Brief at

11.   According to Father, he “began looking for new housing and began

attending his mental health treatment sessions before the termination

petition was filed.   He thus had taken steps to remedy the conditions and

causes of the incapability that created the dependency[.]”       Id. at 11–12.

Upon review, we discern no abuse of the trial court’s discretion or error of

law in terminating Father’s parental rights to the Children pursuant to

Section 2511(a)(2).

      The record confirms that Father has demonstrated neglect, causing the

Children to be without essential parental care, control, or subsistence

necessary for their physical or mental well-being. Specifically, DHS was first


                                    -8-
J-S44017-17


introduced to the family in late 2006, at which point DHS received a report

that J.H.G. had been delivered at home by a midwife and Father refused to

take her to the hospital because “someone from Birthright planned to visit

the family’s home to examine [J.H.G.], although Birthright only handle[s]

pregnancy and not newborns.” Petition for Termination of Parental Rights,

8/8/14, Exhibit A (Statement of Facts) at ¶ a. The report further disclosed

that J.V.S. was left unattended in a crib or playpen for extended periods of

time, he “banged” his head against these objects, and he had chipped teeth;

Mother was unwilling to make these areas safe for J.V.S. Id. at ¶ b.

      In 2009, Mother and Father’s son, V.S., died of carbon monoxide

poisoning, but they did nothing to ameliorate the condition and make the

house safe.      Petition for Termination of Parental Rights, 8/8/14, Exhibit A

(Statement of Facts) at ¶ d; N.T., 12/19/16, at 71–72.        Five years later,

DHS learned that F.J.W. was not receiving appropriate supervision; he was

truant; and he was often left alone to supervise his younger siblings.

Petition for Termination of Parental Rights, 8/8/14, Exhibit A (Statement of

Facts) at ¶ c; N.T., 12/19/16, at 7.         Upon visiting the family home in

October of 2014, DHS discovered F.J.W., J.V.S., and A.R.G. alone, living in

deplorable, bug-infested conditions. Father claimed that a relative had been

supervising the Children, but had to leave because of an emergency.

Petition for Termination of Parental Rights, 8/8/14, Exhibit A (Statement of

Facts) at ¶ d.


                                       -9-
J-S44017-17


     Moreover, N.S. had an enlarged head, multiple medical conditions, and

no immunizations; there were no immunization records for the other

children since 2009.   Petition for Termination of Parental Rights, 8/8/14,

Exhibit A (Statement of Facts) at ¶ i; N.T., 12/19/16, at 8–9, 111. A.R.G.

had a severe case of head lice and chronic ear pain. Petition for Termination

of Parental Rights, 8/8/14, Exhibit A (Statement of Facts) ¶ j; N.T.,

12/19/16, at 10. F.J.W. did not attend school during the 2014–2015 school

year, and three of the siblings were receiving truancy prevention services.

Petition for Termination of Parental Rights, 8/8/14, Exhibit A (Statement of

Facts) at ¶ o. In May of 2015, after the Children were in care, DHS received

a substantiated report that “[Mother and Father had] padlocked [the

Children] in a bedroom without adult supervision, and that the [C]hildren

were scratching on the window for . . . help. The report also alleged that

[Mother and Father] had restrained [the Children] in a playpen with plywood

covering the top locking.”    Petition for Termination of Parental Rights,

8/8/14, Exhibit A (Statement of Facts) at ¶ v; N.T., 12/19/16, at 43–44.

     Additionally, Father has demonstrated incapacity and refusal, causing

the Children to be without the essential parental care, control, or

subsistence necessary for their physical or mental well-being. Specifically,

during the two years following the Children’s placement, Father failed to

obtain consistent mental health treatment or suitable housing contrary to

DHS’ recommendations and referrals. N.T., 12/19/16, at 22–24, 39, 53–55,


                                   - 10 -
J-S44017-17


113–114. Although Father attended eight individual therapy sessions, he did

not     provide   documentation   confirming   completion   of   mental   health

treatment. Id. at 22–23. Additionally, although Father submitted a lease to

DHS on the day of the termination hearing, he was awaiting a site visit by

DHS and needed additional funding in order to move into the apartment.

Id. at 14, 16–18, 50–51, 113–114. Furthermore, Father failed to schedule

an appointment at CHOP to receive vital training on how to care for N.S.,

who was diagnosed with multiple medical conditions and required a feeding

tube.     N.T., 12/19/16, at 9–10, 15, 25–26.      Disturbingly, Father would

consistently fail to sign consents for medications for the Children, and he

interfered with their medical treatments by canceling appointments without

informing DHS or the foster parents, which was in violation of a court order.

Id. at 31–35, 37.      Moreover, Father showed no interest in the Children’s

medical conditions and failed to take an active role in their treatments. Id.

at 28–30, 33, 36, 48. Regarding visitation, Father was inconsistent, due in

part to scheduling conflicts with his work, the agency, and the foster

parents. N.T., 12/19/16, at 24, 41, 52. Furthermore, Father interfered with

the relationship between the Children and the foster parents by showing up

unannounced at the foster home and the Children’s school. Id. at 38.

        In the expert opinion of Dr. Erica Williams, who performed the

parenting evaluation, Father “did not present with the capacity to provide

either safety nor permanency . . . based on not only his minimization and


                                     - 11 -
J-S44017-17


denial of each of the things that occurred, but also the concerns with the

visitation, the violations, and the ongoing lack of knowledge of the specific

needs of the [C]hildren.”   N.T., 12/19/16, at 86.       Finally, nothing in the

record indicates that Father can or will remedy the conditions and causes of

his neglect, incapacity, and refusal to provide parental care. Based on the

foregoing, therefore, we agree with the trial court that there exists

competent evidence of record to justify the termination of Father’s parental

rights to the Children pursuant to Section 2511(a)(2).

      Next, Father challenges the termination of his parental rights as

improper under Section 2511(b) because “DHS did not present any

testimony regarding the effect the termination would have on each of the

[C]hildren.” Father’s Brief at 21. In response, the Children’s guardian ad

litem (“GAL”) asserts, “The mere existence of an emotional bond does not

preclude the termination of parental rights.” GAL’s Brief at 44–45 (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)).          The GAL continues,

“Being a parent means assuming responsibility so that a real bond develops,

not just having a casual relationship with one’s children.” Id. at 45 (quoting

In re J.L.C., 837 A.2d 1247, 1249 (Pa. Super. 2003)). Upon the record at

hand, we agree with the GAL.

      This Court has discussed the analysis pursuant to Section 2511(b) as

follows:

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and

                                    - 12 -
J-S44017-17


        emotional needs and welfare of the child. As this Court has
        explained, Section 2511(b) does not explicitly require a bonding
        analysis and the term ‘bond’ is not defined in the Adoption Act.
        Case law, however, provides that analysis of the emotional bond,
        if any, between parent and child is a factor to be considered as
        part of our analysis. While a parent’s emotional bond with
        his or her child is a major aspect of the subsection
        2511(b) best-interest analysis, it is nonetheless only one
        of many factors to be considered by the court when
        determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court
             can equally emphasize the safety needs of the child,
             and should also consider the intangibles, such as the
             love, comfort, security, and stability the child might
             have with the foster parent. Additionally, this Court
             stated that the trial court should consider the
             importance of continuity of relationships and whether
             any existing parent-child bond can be severed
             without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted; emphasis supplied).        “[T]he extent of the bond-effect

analysis necessarily depends on the circumstances of the particular case.”

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010) (citations

omitted). When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (citations

omitted).

        In conducting its Section 2511(b) analysis, the trial court recognized

that “there exist[s] a loving relationship between Father and his Children.”

                                     - 13 -
J-S44017-17


Trial Court Opinion, 3/10/17, at 9. Nevertheless, the trial court “concluded

that the termination of the Father’s parental rights would be in the best

interest of the Children . . . pursuant to 23 Pa.C.S.A. § 2511(b) due in part

to his inability and refusal to provide the parental guidance and supervision

to address his Children’s needs.” Id. at 9.

      As outlined above, our review of the record confirms that terminating

Father’s parental rights will best serve the needs and welfare of the Children.

As of the termination hearing, the Children had been in care for over two

years.   N.T., 12/19/16, at 7, 119.    While the Children have a relationship

with Father, they will not suffer irreparable harm as a result of terminating

Father’s parental rights. Id. at 57, 59–60. Father has failed or refused to

meet the basic emotional, medical, housing, and educational needs of the

Children, let alone address their special medical and educational needs.

Contrarily, the foster parents are meeting the basic and the special needs of

the Children and share a parent-child bond with them. Id. at 42. This Court

has long recognized that “[a] child’s life, happiness and vitality simply

cannot be put on hold until the parent finds it convenient to perform

parental duties.” In the Matter of the Adoption of A.M.B., 812 A.2d 659,

675 (Pa. Super. 2002).    Thus, we affirm the decrees terminating Father’s

parental rights.

      Decrees affirmed.




                                      - 14 -
J-S44017-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2017




                          - 15 -